Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9, 12-21, 70, 94, and 131 in the reply filed on 10/28/2021 is acknowledged.
Claims 118, 121, 129, 132 and 135 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 13, 15-21, and 94 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Longo et al. (10,512,556).

    PNG
    media_image1.png
    537
    799
    media_image1.png
    Greyscale

Regarding claim 1, Longo et al. discloses a luminal stent, comprising: a) a plurality of radially-expandable stent components (as shown in Fig. A, derived from Fig. 6), each radially-expandable stent component having a proximal end and a distal end, at least one of the stent components including struts (as shown in Fig. A), wherein the struts include opposite ends and are joined to each other at the respective opposite ends, thereby forming proximal apices (as shown in Fig. A) and distal apices (as shown in Fig. A), the radially-expandable stent components (as shown in Fig. A) being arranged in relative proximal and distal relationship to each other (Fig. 6); and b) a plurality of bridges (as shown in Fig. A) linking immediately proximal and distal radially-expandable stent components (as shown in Fig. A) to each other, thereby forming the luminal stent and defining a continuous lumen and a proximal end (14) and a distal end (18) of the luminal stent (Fig. 6), wherein the axial stiffness of the luminal stent decreases from the proximal end (14) to the distal end (18) of the luminal stent (col. 7, lines 18-41; col. 12, lines 29-30) as a consequence of a decrease in the number of bridges spanning the radially-expandable stent components (Fig. 6; col. 7, lines 42-67 teaches that more connectors more closed cell structure can increase force and decrease flexibility of a stent component), and the radial stiffness of the luminal stent decreases from the proximal end (14) to the distal end (col. 7, lines 18-41; 18) as a consequence of a decrease in thickness of the struts of the radially-expandable stent components with 
Regarding claim 2, Longo et al. discloses the luminal stent of claim 1, wherein at least a portion of the bridges (as shown in Fig. A) link at least a portion of the distal and proximal apices (as shown in Fig. A) of the respective proximal and distal radially-expandable stent components (Fig. 6).
Regarding claim 3, Longo et al. discloses the luminal stent of claim 1, wherein at least a portion of the bridges (as shown in Fig. A) have a longitudinal axis transverse to a longitudinal axis of the continuous lumen (Fig. 6), which would cause the luminal stent to be longitudinally flexible.
Regarding claim 4, Longo et al. discloses the luminal stent of claim 1, wherein the radial stiffness of the radially-expandable stent components includes resistance to radial expansion from a radially- collapsed position (col. 6, lines 23-44).
Regarding claim 5, Longo et al. discloses the luminal stent of claim 4, wherein at least a portion of the radially-expandable stent components includes Nitinol (col. 6, lines 14-19).
Regarding claim 6, Longo et al. discloses the luminal stent of Claim 1, wherein the radial stiffness of the radially-expandable stent components includes resistance to radial collapse from a radially-expanded position (col. 6, lines 23-44).
Regarding claim 7, Longo et al. discloses the luminal stent of claim 6, wherein at least a portion of the radially-expandable stent components includes Nitinol (col. 6, lines 14-19).
Regarding claim 8, Longo et al. discloses the luminal stent of Claim 1, wherein at least a portion of the radially-expandable stent components is Nitinol (col. 6, lines 14-19), which is a self-expanding includes a shape-memory elastic metal.
Regarding claim 9, Longo et al. discloses the luminal stent of claim 8, wherein a portion of the radially-expandable stent components is balloon-expandable (col. 12, lines 56-57) and includes Nitinol (col. 6, lines 14-19).
Regarding claim 13, Longo et al. discloses the luminal stent of claim 1, wherein the decrease in radial stiffness with increased distance from the proximal end of the luminal stent is a consequence of a decrease in thickness of at least a portion of the struts of the radially-expandable stent components with increased distance from the proximal end (14) of the luminal stent (col. 7, lines 42-67 teaches that “thicker/wider struts provide more radial strength”).
Regarding claim 15, Longo et al. discloses the luminal stent of Claim 1, wherein the decrease in axial stiffness is stepped, whereby the radial stiffness of the luminal stent changes in at least one increment, as the stent includes a stiff proximal end (14), flexible distal end (18), and middle transition area (22; col. 7, lines 32-67).
Regarding claim 16, Longo et al. discloses the luminal stent of claim 1, wherein the decrease in the luminal stent includes a plurality of incremental junctures (14, 18, and 22), wherein at each juncture the axial stiffness of the luminal stent decreases with increasing distance from the proximal end of the luminal stent (col. 7, lines 32-67; col. 12, lines 29-30).
Regarding claim 17, Longo et al. discloses the luminal stent of Claim 1, wherein the radial stiffness of the luminal stent is stepped, as the stent includes a stiff proximal end (14), flexible distal end (18), and middle transition area (22; col. 7, lines 32-67), wherein the luminal stent further includes an incremental juncture (14, 18, and 22), whereby the radial stiffness of the luminal stent changes in at least one increment (col. 7, lines 32-67).
Regarding claim 18, Longo et al. discloses the luminal stent of Claim 17, wherein the luminal stent includes a plurality of incremental junctures (14, 18, and 22), wherein at each juncture the radial stiffness of the luminal stent decreases with increasing distance from the proximal end of the luminal stent (col. 7, lines 32-67).
Regarding claim 19, Longo et al. discloses the luminal stent of Claim 18, further including at least one radiopaque marker at the luminal stent (col. 13, lines 37-42).
Regarding claim 20, Longo et al. discloses the luminal stent of Claim 19. Longo et al. also discloses that a stent with the same features may be deployed in a bifurcation (col. 9, lines 42-55), and that radiopaque markers may be used in the flared section of such a stent (col. 10, lines 17-20), which would be the section of the proximal-most juncture (14, Figs. 6 and 10-11). Therefore, the radiopaque marker would be at one of the incremental junctures. 

Regarding claim 21, Longo et al. discloses a luminal stent assembly, comprising: a) luminal stent (Fig. 6) including, i) a plurality of radially-expandable stent components (as shown in Fig. A, derived from Fig. 6), each radially-expandable stent component having a proximal end and a distal end, at least one of the stent components including struts (as shown in Fig. A), wherein the struts include opposite ends and are joined to each other at the respective opposite ends, thereby forming proximal apices (as shown in Fig. A) and distal apices (as shown in Fig. A), the radially-expandable stent components (as shown in Fig. A) being arranged in relative proximal and distal relationship to each other (Fig. 6); and ii) ) a plurality of bridges (as shown in Fig. A) linking immediately proximal and distal radially-expandable stent components (as shown in Fig. A) to each other, thereby forming the luminal stent and defining a continuous lumen and a proximal end (14) and a distal end (18) of the luminal stent (Fig. 6), and b) a luminal graft component (col. 12, lines 56-61 teaches that the stent may be used for a stent graft, and would therefore include a graft) at the luminal stent, to thereby form the luminal stent assembly, the luminal stent assembly having a proximal end and a distal end, wherein the axial stiffness of the luminal stent decreases from the proximal end (14) to the distal end (18) of the luminal stent (col. 7, lines 18-41; col. 12, lines 29-30) as a consequence of a decrease in the number of bridges spanning the radially-expandable stent components (Fig. 6; col. 7, lines 42-67 teaches that more connectors more closed cell structure can increase force and decrease flexibility of a stent component), and the radial stiffness of the luminal stent decreases from the proximal end (14) to the distal end (col. 7, lines 18-41; 18) as a 

Regarding claim 94, Longo et al. discloses a luminal stent assembly, comprising: a) luminal stent (Fig. 6) including, i) a plurality of radially-expandable stent components (as shown in Fig. A, derived from Fig. 6), each radially-expandable stent component having a proximal end and a distal end, at least one of the stent components including struts (as shown in Fig. A), wherein the struts include opposite ends and are joined to each other at the respective opposite ends, thereby forming proximal apices (as shown in Fig. A) and distal apices (as shown in Fig. A), the radially-expandable stent components (as shown in Fig. A) being arranged in relative proximal and distal relationship to each other (Fig. 6); and ii) ) a plurality of bridges (as shown in Fig. A) linking immediately proximal and distal radially-expandable stent components (as shown in Fig. A) to each other, thereby forming the luminal stent and defining a continuous lumen and a proximal end (14) and a distal end (18) of the luminal stent (Fig. 6) to thereby form the luminal stent assembly, the luminal stent assembly having a proximal end and a distal end, wherein the axial stiffness of the luminal stent decreases from the proximal end (14) to the distal end (18) of the luminal stent (col. 7, lines 18-41; col. 12, lines 29-30) as a consequence of a decrease in the number of bridges spanning the radially-expandable stent components (Fig. 6; col. 7, lines 42-67 teaches that more connectors more closed cell structure can increase force and decrease flexibility of a stent component), and the radial stiffness of the luminal stent decreases from the proximal end (14) to the distal end (col. 7, lines 18-41; 18) as a consequence of a decrease in thickness of the struts of the radially-expandable stent components with distance from the proximal end (14) of the luminal stent (col. 7, lines 42-67 teaches that “thicker/wider struts provide more radial strength”); b) a luminal graft component (col. 12, lines 56-61 teaches that the stent may be used for a stent graft, and would .

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Longo et al. (10,512,556) in view of Gregorich (U.S. 7,112,216).
Regarding claims 12 and 14, Longo et al. discloses the luminal stent of claim 1, wherein the decrease in radial stiffness with increased distance from the proximal end of the luminal stent is a consequence of a decrease in thickness of at least a portion of the struts (col. 7, lines 42-67 teaches that “thicker/wider struts provide more radial strength”; claim 14). Longo et al. does not teach that the decrease in radial stiffness with increased distance from the proximal end of the luminal stent is a consequence of an increase in length of the struts of the radially-expandable stent components with claims 12 and 14). Gregorich teaches a stent with tapered flexibility analogous to that of Longo et al. Gregorich teaches that increasing the length (amplitude) of the struts in a portion of a stent helps to increase the flexibility of those portions (col. 9, lines 8-17 and 35-39). It would have been obvious to tone skilled in the art at the time of filing to have modified the device of Longo et al. with the teachings of Gregorich by increasing the length of the struts in the flexible distal portion of the stent in order to further increase flexibility. This would result in a stent wherein that the decrease in radial stiffness with increased distance from the proximal end of the luminal stent is a consequence of an increase in length of the struts of the radially-expandable stent components with increased distance from the proximal end of the luminal stent.

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Longo et al. (10,512,556) in view of Krolik et al. (U.S. 2007/0055358).
Regarding claim 70, Longo et al. discloses a luminal stent assembly, comprising: a) luminal stent (Fig. 6) including a plurality of radially-expandable stent components (as shown in Fig. A, derived from Fig. 6), each radially-expandable stent component having a proximal end and a distal end, at least one of the stent components including struts (as shown in Fig. A), wherein the struts include opposite ends and are joined to each other at the respective opposite ends, thereby forming proximal apices (as shown in Fig. A) and distal apices (as shown in Fig. A), the radially-expandable stent components (as shown in Fig. A) being arranged in relative proximal and distal relationship to each other (Fig. 6); and a plurality of bridges (as shown in Fig. A) linking immediately proximal and distal radially-expandable stent components (as shown in Fig. A) to each other, wherein the axial stiffness of the luminal stent decreases from the proximal end (14) to the distal end (18) of the luminal stent (col. 7, lines 18-41; col. 12, lines 29-30) as a consequence of a decrease in the number of bridges spanning the radially-expandable stent components (Fig. 6; col. 7, lines 42-67 teaches that more connectors more closed cell structure can 
Longo et al. also discloses that a stent with all the same features may be deployed in a bifurcation (col. 9, lines 42-55) may be deployed with a flared end in a bifurcation (Fig. 11), however Longo et al. does not disclose that the balloon has a greater diameter at one end than an opposite end when inflated. Krolik et al. discloses a balloon for expanding a stent with a flared end in a bifurcation (paragraph 0091). Krolik et al. discloses that this balloon may has a greater diameter at one end than an opposite end when inflated (Fig. 6b) in order to expand the flared portion of the stent (paragraph 0094). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Longo et al. with the teachings of Krolik et al. by using a balloon which has a greater diameter at one end than an opposite end when inflated in order to expand the flared portion of the stent.

Claim 131 is rejected under 35 U.S.C. 103 as being unpatentable over Longo et al. (10,512,556) in view of Schaeffer et al. (U.S. 9,259,336) and .
Regarding claim 131, Longo et al. discloses a stent graft assembly, comprising: a) luminal stent (Fig. 6) having a plurality of radially-expandable stent components (as shown in Fig. A, derived from Fig. 6), each radially-expandable stent component having a proximal end and a distal end, at least one of the stent components including struts (as shown in Fig. A), wherein the struts include opposite ends and are joined to each other at the respective opposite ends, thereby forming proximal apices (as shown in Fig. 
Longo et al. also discloses that a stent with the same features may be deployed in a bifurcation (col. 9, lines 42-55), however Longo et al. does not disclose that the balloon has a greater diameter at one end than an opposite end when inflated or d) a fenestrated stent graft defining at least one fenestration, wherein the luminal stent has a diameter less than the fenestration when in a collapsed position, and is expandable to a diameter that fixes the proximal end of the luminal stent within the fenestration, whereby the distal end of the luminal stent extends radially from the stent graft. Schaeffer et al. discloses a luminal stent analogous to that of Longo et al. Schaeffer et al, discloses that the luminal stent (11, Fig. 10) is implanted with a fenestrated stent graft (1) defining at least one fenestration (7), wherein the luminal stent (11) has a diameter less than the fenestration (7) when in a collapsed position (Fig. 8), and is expandable to a diameter that fixes the proximal end of the luminal stent (11) within the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774